PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schneider, Jeffrey
Application No. 16/256,684
Filed: January 24, 2019
For: FOLDING PORTABLE ELECTRIC SCOOTER

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 10, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure timely submit corrected drawings in reply to the Notice of Allowability, mailed October 27, 2020, which set a statutory period for reply of three (3) months.  Accordingly, this application became abandoned on January 28, 2021.  A Notice of Abandonment was mailed on February 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a replacement drawings, (2) the petition fee of $525, and (3) a proper  statement of unintentional delay. 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed October 27, 2020 was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted1.

This application is being referred to the Office of Data Management for further processing into a patent. 




	 


/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The Examiner has indicated that he drawings submitted March 22, 2021, are approved.